Per Curiam:

Plaintiff in error, which was plaintiff below, sought recovery in treble damages for trespass upon its real estate. At the close of its evidence a demurrer thereto was sustained upon the sole ground that it showed that the plaintiff was a foreign corporation doing business in this state without having authority to maintain an action or have recovery because it had not complied with the requirements of section 3 of chapter 125, Laws of 1901 (Gen. Stat. 1901, §1283). That it was a foreign corporation and that it' had not complied with the provisions of said section were and are freely admitted, but it is claimed that it was not doing business in this state. The evidence disclosed that it had been doing some business. Whether it was the business which it was organized and authorized to do—its regular and ordinary business—or such business as was only incidental, was not shown; presumably, the former. At any rate, the court found that it had placed itself, by reason of the business which it had done, in the list of foreign corporations which were required to comply with the provisions of said section as a prerequisite to its right to sue in our courts. We are unable to say the court erred in this.
The judgment will bó affirmed.